 



Exhibit 10.2
EXECUTION COPY
 
MBIA INSURANCE CORPORATION,
as Insurer
AMERICREDIT FINANCIAL SERVICES, INC.
and
CREDIT SUISSE SECURITIES (USA) LLC
as the Representative of the Underwriters
INDEMNIFICATION AGREEMENT
$1,500,000,000
AmeriCredit Automobile Receivables Trust 2007-C-M
Automobile Receivables Backed Notes
$273,000,000 Class A-1 Notes
$370,000,000 Class A-2 Notes
$175,000,000 Class A-3-A Notes
$271,000,000 Class A-3-B Notes
$150,000,000 Class A-4-A Notes
$261,000,000 Class A-4-B Notes
Dated as of July 17, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1. Definitions
    1  
Section 2. Representations and Warranties of the Insurer
    3  
Section 3. Agreements, Representations and Warranties of the Underwriters
    4  
Section 4. Agreements, Representations and Warranties of AmeriCredit
    4  
Section 5. Indemnification
    5  
Section 6. Notice To Be Given
    6  
Section 7. Contribution
    7  
Section 8. Notices
    9  
Section 9. Governing Law, Etc
    9  
Section 10. Insurance Agreement; Underwriting Agreement; Sale and Servicing
Agreement
    9  
Section 11. Limitations
    9  
Section 12. Counterparts
    9  
Section 13. Nonpetition
    10  
 
       
TESTIMONIUM
       
 
       
SIGNATURES AND SEALS
       

 



--------------------------------------------------------------------------------



 



INDEMNIFICATION AGREEMENT
     This Agreement, dated as of July 17, 2007, is by and among MBIA INSURANCE
CORPORATION (the “Insurer”), as the Insurer under the Note Guaranty Insurance
Policy (the “Policy”) issued in connection with the Offered Notes described
below, AMERICREDIT FINANCIAL SERVICES, INC. (“AmeriCredit”) and CREDIT SUISSE
SECURITIES (USA) LLC, as Representative of the Underwriters (the
“Representative”).
     Section 1. Definitions. As used in this Agreement, the following terms
shall have the respective meanings stated herein, unless the context clearly
requires otherwise, in both singular and plural form, as appropriate.
Capitalized terms used in this Agreement but not otherwise defined herein will
have the meanings ascribed to such terms in the Sale and Servicing Agreement (as
described below).
     “Act” means the Securities Act of 1933, as amended, together with all
related rules and regulations.
     “Agreement” means this Indemnification Agreement by and among the Insurer,
AmeriCredit and the Representative of the Underwriters.
     “AmeriCredit Party” means AmeriCredit, each of its parents, subsidiaries
and affiliates and any shareholder, director, officer, employee, agent or any
“controlling person” (as such term is used in the Act) of any of the foregoing.
     “Applicable Time” has the meaning assigned to such term in the Underwriting
Agreement.
     “Indemnified Party” means any party entitled to any indemnification
pursuant to Section 5 below, as the context requires.
     “Indemnifying Party” means any party required to provide indemnification
pursuant to Section 5 below, as the context requires.
     “Indenture” means the Indenture dated as of July 18, 2007 between the
Issuer and the Trustee and Trust Collateral Agent as the same may be amended or
supplemented from time to time in accordance with the terms thereof.
     “Insurance Agreement” means the Insurance Agreement, dated as of July 18,
2007, by and among the Insurer, the Issuer, AmeriCredit, the Seller, the
Trustee, the Trust Collateral Agent, the Collateral Agent and the Backup
Servicer.

 



--------------------------------------------------------------------------------



 



     “Insurer Party” means the Insurer and its respective parents, subsidiaries
and affiliates and any shareholder, director, officer, employee, agent or any
“controlling person” (as such term is used in the Act) of any of the foregoing.
     “Losses” means (i) any actual out-of-pocket loss, charge, claim or
liability paid by the party entitled to indemnification or contribution
hereunder and (ii) any actual out-of-pocket costs and expenses paid by such
party, including reasonable fees and expenses of its counsel, to the extent not
paid, satisfied or reimbursed from funds provided by any other Person (provided
that the foregoing shall not create or imply any obligation to pursue recourse
against any such other Person).
     “Offered Notes” means the $ 1,500,000,000 AmeriCredit Automobile
Receivables Trust 2007-C-M Automobile Receivables Backed Notes $273,000,000
Class A-1 Notes, $370,000,000 Class A-2 Notes, $175,000,000 Class A-3-A Notes,
$271,000,000 Class A-3-B Notes, $150,000,000 Class A-4-A Notes and $261,000,000
Class A-4-B Notes, issued pursuant to the Indenture.
     “Person” means any individual, partnership, joint venture, corporation,
trust or unincorporated organization or any government or agency or political
subdivision thereof.
     “Preliminary Prospectus Supplement” means the preliminary Prospectus
Supplement dated July 13, 2007 and filed with the Securities and Exchange
Commission on July 16, 2007.
     “Prospectus” means the form of final Prospectus included in the
Registration Statement on each date that the Registration Statement and any post
effective amendment or amendments thereto became effective.
     “Prospectus Supplement” means the form of final Prospectus Supplement,
dated July 17, 2007.
     “Registration Statement” means the registration statement on Form S-3 of
AFS SenSub Corp. relating to the Offered Notes.
     “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of July 18, 2007, by and among the Issuer, the Seller, the Servicer,
the Backup Servicer and the Trust Collateral Agent.
     “Servicer” means AmeriCredit Financial Services, Inc., as Servicer.
     “Underwriter Party” means each Underwriter and its parent, subsidiaries and
affiliates and any shareholder, director, officer, employee, agent or
“controlling person” (as such term is used in the Act) of any of the foregoing.

2



--------------------------------------------------------------------------------



 



     “Underwriters” means Credit Suisse Securities (USA) LLC, Lehman Brothers
Inc., Barclays Capital Inc., Deutsche Bank Securities Inc., J.P. Morgan
Securities Inc., Greenwich Capital Markets, Inc., and UBS Securities LLC.
     “Underwriting Agreement” means the Underwriting Agreement by and between
AmeriCredit, the Seller and the Underwriters, dated July 17, 2007.
     Section 2. Representations and Warranties of the Insurer. The Insurer
represents and warrants to the Underwriters and AmeriCredit as follows:
     (a) Organization and Licensing. The Insurer is a duly incorporated and
existing New York stock insurance company licensed to do business in the State
of New York and is in good standing under the laws of such state.
     (b) Corporate Power. The Insurer has the corporate power and authority to
issue the Policy and execute and deliver this Agreement and the Insurance
Agreement and to perform all of its obligations hereunder and thereunder.
     (c) Authorization; Approvals. The issuance of the Policy and the execution,
delivery and performance of this Agreement and the Insurance Agreement have been
duly authorized by all necessary corporate proceedings. No further approvals or
filings of any kind, including, without limitation, any further approvals of or
further filings with any governmental agency or other governmental authority, or
any approval of the Insurer’s board of directors or stockholders, are necessary
for the Policy, this Agreement and the Insurance Agreement to constitute the
legal, valid and binding obligations of the Insurer.
     (d) Enforceability. The Policy, when issued, and this Agreement and the
Insurance Agreement will each constitute legal, valid and binding obligations of
the Insurer, enforceable in accordance with their terms, subject to applicable
laws affecting the enforceability of creditors’ rights generally and general
equitable principles and public policy considerations as to rights of
indemnification for violations of federal securities laws.
     (e) Financial Information. The consolidated financial statements of the
Insurer as of December 31, 2006 and December 31, 2005 and for the three years
ended December 31, 2006 incorporated by reference in the Preliminary Prospectus
Supplement and the Prospectus Supplement (the “Insurer Audited Financial
Statements”) fairly present in all material respects the financial condition of
the Insurer as of such date and for the period covered by such statements in
accordance with generally accepted accounting principles consistently applied.
The consolidated financial statements of the Insurer and its subsidiaries as of
March 31, 2007 and for the three months ended March 31, 2007 and March 31, 2006
incorporated by reference in the Preliminary Prospectus Supplement and the
Prospectus Supplement present fairly in all material respects the

3



--------------------------------------------------------------------------------



 



financial condition of the Insurer as of such date and for the period covered by
such statements in accordance with generally accepted accounting principles
applied in a manner consistent with the accounting principles used in preparing
the Insurer Audited Financial Statements. Since March 31, 2007, there has been
no material change in such financial condition of the Insurer which would
materially and adversely affect its ability to perform its obligations under the
Note Policy.
     (f) Insurer Information. The information in each of the Preliminary
Prospectus Supplement and the Prospectus Supplement under the captions “THE
POLICY” and “THE INSURER” (including any information incorporated by reference
therein) (the “Insurer Information”) is limited and does not purport to provide
the scope of disclosure required to be included in a prospectus for a registrant
under the Securities Act of 1933, in connection with the public offer and sale
of securities of such registrant. Within such limited scope of disclosure, the
Insurer Information (i) in the Preliminary Prospectus Supplement, as of the
Applicable Time and as of the Closing Date, and (ii) in the Prospectus
Supplement, as of the date thereof and as of the Closing Date, did not and will
not, as applicable, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
     (g) No Litigation. There are no actions, suits, proceedings or
investigations pending or, to the best of the Insurer’s knowledge, threatened
against it at law or in equity or before or by any court, governmental agency,
board or commission or any arbitrator which, if decided adversely, would
materially and adversely affect its condition (financial or otherwise) or its
operations or would materially and adversely affect its ability to perform its
obligations under this Agreement, the Policy or the Insurance Agreement.
     Section 3. Agreements, Representations and Warranties of the Underwriters.
Each Underwriter, severally, represents and warrants to and agrees with the
Insurer that the statements in the Prospectus Supplement made in reliance upon
and in conformity with written information relating to such Underwriter
furnished to AmeriCredit specifically for use in the preparation of the
Preliminary Prospectus Supplement and the Prospectus Supplement, and
acknowledged in writing in the Underwriting Agreement (referred to herein as the
“Underwriter Information”) does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
     Section 4. Agreements, Representations and Warranties of AmeriCredit.
AmeriCredit represents, warrants to and agrees with the Insurer and the
Underwriters that:
     (a) Registration Statement. The information in the Registration Statement,
the Prospectus, the Preliminary Prospectus Supplement and the Prospectus
Supplement, other than the Insurer Information and the Underwriter Information,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the

4



--------------------------------------------------------------------------------



 



statements therein, in light of the circumstances under which they were made,
not misleading.
     (b) Representations and Warranties. Each of the representations and
warranties of AmeriCredit contained in the Insurance Agreement is true and
correct in all material respects, and AmeriCredit hereby makes each such
representation and warranty to, and for the benefit of, the Insurer as if the
same were set forth in full herein.
     Section 5. Indemnification.
     (a) The Insurer hereby agrees, upon the terms and subject to the conditions
of this Agreement, to indemnify, defend and hold harmless each AmeriCredit Party
and each Underwriter Party against any and all Losses incurred by them with
respect to the offer and sale of any of the Offered Notes and resulting from
(i) the Insurer’s breach of any of its representations and warranties set forth
in Section 2 of this Agreement (ii) any and all Losses to which each AmeriCredit
Party and any Underwriter Party may become subject, under the Act of otherwise,
subject to the limited scope of the Insurer Information described below insofar
as such Losses arise out of or result from an untrue statement of a material
fact contained in the Preliminary Prospectus Supplement or the Prospectus
Supplement or the omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
omission was made in the Insurer Information included therein; and provided
further, that it is understood that the Insurer Information is limited and does
not purport to provide the scope of disclosure required to be included in a
prospectus for a registrant under the Securities Act of 1933, in connection with
the public offer and sale of securities of such registrant.
     (b) Each Underwriter, hereby agrees, severally and not jointly, upon the
terms and subject to the conditions of this Agreement, to indemnify, defend and
hold harmless each Insurer Party against any and all Losses incurred by it with
respect to the offer and sale of any of the Offered Notes and resulting from
such Underwriter breach of any of its representations and warranties set forth
in Section 3 of this Agreement.
     (c) AmeriCredit hereby agrees, upon the terms and subject to the conditions
of this Agreement, to indemnify, defend and hold harmless each Insurer Party
against any and all Losses incurred by it with respect to the offer and sale of
any of the Offered Notes and resulting from AmeriCredit’s breach of any of its
representations and warranties set forth in Section 4 of this Agreement.
     (d) Upon the incurrence of any Losses entitled to indemnification
hereunder, the Indemnifying Party shall reimburse the Indemnified Party promptly
upon establishment by the Indemnified Party to the Indemnifying Party of the
Losses incurred.

5



--------------------------------------------------------------------------------



 



     Section 6. Notice To Be Given.
     (a) Except as provided in Section 7 below with respect to contribution, the
indemnification provided herein by the Indemnifying Party shall be the exclusive
remedy of each Indemnified Party for the Losses resulting from the Indemnifying
Party’s breach of a representation, warranty or agreement hereunder; provided,
however, that each Indemnified Party shall be entitled to pursue any other
remedy at law or in equity for any such breach so long as the damages sought to
be recovered shall not exceed the Losses incurred thereby resulting from such
breach.
     (b) In the event that any action or regulatory proceeding shall be
commenced or claim asserted which may entitle an Indemnified Party to be
indemnified under this Agreement, such party shall give the Indemnifying Party
written or facsimile notice of such action or claim reasonably promptly after
receipt of written notice thereof; provided, however, that the failure to notify
the Indemnifying Party shall not relieve it of any liability it may have to an
Indemnified Party.
     (c) Upon request of the Indemnified Party, the Indemnifying Party shall
retain counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Indemnifying Party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. The Indemnifying Party may, at its option, at any time upon
written notice to the Indemnified Party, assume the defense of any proceeding
and may designate counsel reasonably satisfactory to the Indemnified Party in
connection therewith, provided that the counsel so designated would have no
actual or potential conflict of interest in connection with such representation.
Unless it shall assume the defense of any proceeding the Indemnifying Party
shall not be liable for any settlement of any proceeding, effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. The Indemnifying Party shall be entitled to participate
in the defense of any such action or claim in reasonable cooperation with, and
with the reasonable cooperation of, each Indemnified Party.
     (d) The Indemnified Party will have the right to employ its own counsel in
any such action, but the fees and expenses of such counsel will be at the
expense of such Indemnified Party unless (i) the employment of counsel by the
Indemnified Party at the Indemnifying Party’s expense has been authorized in
writing by the Indemnifying Party, (ii) the Indemnifying Party has not in fact
employed counsel to assume the defense of such action within a reasonable time
after receiving notice of the commencement of the action or (iii) the named
parties to any such action include the Indemnifying Party on the one hand and,
on the other hand, the Indemnified Party, and representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests

6



--------------------------------------------------------------------------------



 



between them (in which case if such Indemnified Party notifies the Indemnifying
Party in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense of such action or proceeding on such Indemnified Party’s behalf), in
each of which cases the reasonable fees and expenses of counsel (including local
counsel) will be at the expense of the Indemnifying Party, and all such fees and
expenses will be reimbursed promptly as they are incurred. In the event that any
expenses so paid by the Indemnifying Party are subsequently determined not to be
required to be borne by the Indemnifying Party hereunder, the party which
received such payment shall promptly refund to the Indemnifying Party the amount
so paid by such Indemnifying Party. Notwithstanding the foregoing, in connection
with any one action or separate but substantially similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, the Indemnifying Party shall not be liable for the fees and
expenses of more than one counsel for all AmeriCredit Parties, more than one
counsel for all Underwriter Parties and more than one counsel for all Insurer
Parties, as applicable.
     (e) The Indemnified Parties shall cooperate with the Indemnifying Parties
in resolving any event which would give rise to an indemnity obligation pursuant
to Section 5 hereof in the most efficient manner.
     (f) No settlement of any such claim or action shall be entered into without
the consent of each Indemnified Party who is subject to such claim or action, on
the one hand, and each Indemnifying Party who is subject to such claim or
action, on the other hand; provided, however, that the consent of such
Indemnified Party shall not be required if such settlement fully discharges,
with prejudice against the plaintiff, the claim or action against such
Indemnified Party.
     (g) Any failure by an Indemnified Party to comply with the provisions of
this Section shall relieve the Indemnifying Party of liability only if such
failure is materially prejudicial to any legal pleadings, grounds, defenses or
remedies in respect thereof or the Indemnifying Party’s financial liability
hereunder, and then only to the extent of such prejudice.
     Section 7. Contribution.
     (a) To provide for just and equitable contribution if the indemnification
provided by the Insurer is determined to be unavailable for an Underwriter Party
(other than pursuant to Section 5 or 6 of this Agreement), or if the
indemnification provided by any Underwriter is determined to be unavailable for
any Insurer Party (other than pursuant to Section 5 or 6 of this Agreement), the
Insurer and the Underwriters shall contribute to the aggregate costs of
liabilities arising from any breach of their respective representations and
warranties set forth in this Agreement on the basis of the relative fault of all
Insurer Parties and all Underwriter Parties.

7



--------------------------------------------------------------------------------



 



     (b) To provide for just and equitable contribution if the indemnification
provided by the Insurer is determined to be unavailable for any AmeriCredit
Party (other than pursuant to Section 5 or 6 of this Agreement), or if the
indemnification provided by AmeriCredit is determined to be unavailable for any
Insurer Party (other than pursuant to Section 5 or 6 of this Agreement), the
Insurer and AmeriCredit shall contribute to the aggregate cost of liabilities
arising from any breach of their respective representations and warranties set
forth in this Agreement on the basis of the relative fault of all Insurer
Parties and all AmeriCredit Parties.
     (c) The relative fault of each Indemnifying Party, on the one hand, and of
each Indemnified Party, on the other hand, shall be determined by reference to,
among other things, whether the breach of, or alleged breach of, any of its
representations and warranties set forth in Section 2, 3 or 4 of this Agreement
relates to information supplied by, or action within the control of, the
Indemnifying Party or the Indemnified Party and the Parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
breach.
     (d) The parties agree that the Insurer shall be solely responsible for the
Insurer Information and for the Insurer Financial Statements, that each
Underwriter shall be solely responsible for the Underwriter Information provided
by such Underwriter in writing for use in the Prospectus Supplement and that
AmeriCredit shall be responsible for all other information in the Registration
Statement and in the Prospectus Supplement.
     (e) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.
     (f) The indemnity and contribution agreements contained in this Agreement
shall remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any Underwriter Party, any AmeriCredit
Party or any Insurer Party, (ii) the issuance of any Offered Notes or the Policy
or (iii) any termination of this Agreement.
     (g) Upon the incurrence of any Losses entitled to contribution hereunder,
the contributor shall reimburse the party entitled to contribution promptly upon
establishment by the party entitled to contribution to the contributor of the
Losses incurred.

8



--------------------------------------------------------------------------------



 



     Section 8. Notices. All notices and other communications provided for under
this Agreement shall be addressed to the address set forth below as to each
party or at such other address as shall be designated by a party in a written
notice to the other party.

     
     If to the Insurer:
  MBIA Insurance Corporation
113 King Street
Armonk, NY 10504
Attention: Insured Portfolio Management—Structured Finance (IPM-SF)
 
   
     If to AmeriCredit:
  AmeriCredit Financial Services, Inc.
801 Cherry Street, Suite 3900
Fort Worth, TX 76102
Attention: Chief Financial Officer
 
   
     If to the Representative:
  Credit Suisse Securities (USA) LLC
11 Madison Avenue, 4th Floor
New York, NY 10010

     Section 9. Governing Law, Etc. This Agreement shall be deemed to be a
contract under the laws of the State of New York and shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflicts of laws provisions. This Agreement may not be assigned by any
party without the express written consent of each other party. Amendments of
this Agreement shall be in writing signed by each party. This Agreement shall
not be effective until executed by each of the Insurer, AmeriCredit and the
Underwriters.
     Section 10. Insurance Agreement; Underwriting Agreement; Sale and Servicing
Agreement. This Agreement in no way limits or otherwise affects the
indemnification obligations of AmeriCredit under (a) the Insurance Agreement,
(b) the Underwriting Agreement or (c) the Sale and Servicing Agreement. To the
extent that this Agreement conflicts with or does not address the relative
rights of the Underwriters and AmeriCredit as between themselves as set forth in
the Underwriting Agreement, the Underwriting Agreement shall govern.
     Section 11. Limitations. Nothing in this Agreement shall be construed as a
representation or undertaking by the Insurer concerning maintenance of the
rating currently assigned to its claims-paying ability by Moody’s Investors
Service, Inc. (“Moody’s”) and/or Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. (“S&P”) or any other rating agency
(collectively, the “Rating Agencies”).
     Section 12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall together constitute but one and the same
instrument.

9



--------------------------------------------------------------------------------



 



     Section 13. Nonpetition. So long as the Insurance Agreement is in effect,
and for one year following its termination, none of the parties hereto will file
any involuntary petition or otherwise institute any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceeding under any
federal or state bankruptcy or similar law against the Issuer.
[Remainder of this page intentionally left blank.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized, all as of the date first above written.

            MBIA INSURANCE CORPORATION
      By   /s/ Stephanie Taylor Ciavarello         Assistant Secretary         
      AMERICREDIT FINANCIAL SERVICES, INC.
      By   /s/ Sheli D. Fitzgerald       Title Vice-President, Structured
Finance                CREDIT SUISSE SECURITIES (USA) LLC
for itself and as Representative of the Underwriters
      By   /s/ John Slonieski       Title Director             

AmeriCredit Automobile Receivables Trust 2007-C-M
Indemnification Agreement Signature Page

 